DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 82-99 have been examined.
	P = paragraph, e.g. p5 = paragraph 5.

Comments:
Independent claim 99 is missing the last limitation of independent claim 82.  Applicant is urged to have the same limitations in the independent claims to avoid a possible restriction.  The last limitation of claim 82 “wherein processing of the shelf imagery is reduced due to analysis of said region of interest, rather than all said shelf imagery, to decode said identifier” is missing from claims 99.
	This invention seem to be about a mobile/robotic camera system gathering information/data.  Although, applicant discloses that this proposed invention is occurring in a store, any mobile/robotic camera system that is able to disclose/carry on the limitations of the proposed invention, whether in a store or parking lot or any other setting would disclose the proposed invention.  Applicant is urged to review both prior arts, Wu and Zimmerman in detail.  It is believed that either reference taken alone are capable of conducting/disclosing the limitations of the proposed invention.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 82-99 is/are rejected under 35 U.S.C. 102(a)(2) as being disclosed by Wu et al. USPAP 2015/0363,758.
	As per claims 82 and 99, Wu discloses a method/system of checking inventory in a retail store, the store including products stocked on shelves positioned adjacent an aisle, the method including the acts: producing shelf imagery using a robot that navigates along the aisle, the robot being equipped with an imaging system comprising one or more cameras and at least one illumination source; figure 5 of Wu discloses:

    PNG
    media_image1.png
    848
    659
    media_image1.png
    Greyscale

processing a low-resolution counterpart to said shelf imagery to sense presence of machine-readable information at a particular location within the shelf imagery (p’s 66, 68, 78, 80, 82; fig’s 6 and 10); based on said particular location, identifying a region of interest containing the machine-readable information (p’s 109, 107 and 89; fig 5); and
analyzing a high-resolution counterpart to said region of interest, depicted in said
shelf imagery, to decode an identifier from said machine-readable information (p’s 78, 82, 66, 77-78; fig’s 7 and 8); wherein processing of the shelf imagery is reduced due to analysis of said region of interest, rather than all said shelf imagery, to decode said identifier (fig’s 3, 5-7; p’s 66, 71, 74; fig’s 11, 15; p’s 77-78, 80, 82, 89, 109; claim 1; fig 9).  Wu discloses via p66:
	[0066] To accommodate different shelf configurations and/or acceptable acquisition times, different configurations of the image capture assembly 22 are contemplated. In one embodiment, each camera 40, 42, 44 provides for high resolution imaging in a field of view (FOV) 110 (FIG. 1) defined by an angle α at the lens or by a vertical distance at the shelf face. In another embodiment, the cameras provide a mixture of high resolution imaging (one or more cameras) and low resolution imaging (one or more cameras capturing images at a lower resolution than the high resolution camera(s)), referred to as multi-resolution imaging. The high-resolution imaging embodiment has the advantages of simpler and faster acquisition, single pass processing, and facilitation of off-line image processing. The multi-resolution imaging embodiment has the advantage of lower cost. More detailed examples of each are now discussed.
As per claim 83, Wu discloses detecting, from said low-resolution counterpart to said shelf imagery, spatial frequency impulses associated with an orientation signal of a digital watermark, said spatial frequency impulses indicating presence of machine-readable digital watermark information (fig’s 9, 11, 15; p’s 66, 71, 74, 77-78, 80, 82, 89, 109; claim 1; fig’s 3, 5-7) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Wu discloses via figure 7:

    PNG
    media_image2.png
    1008
    591
    media_image2.png
    Greyscale


As per claim 84, Wu discloses pointing a steerable camera to said particular location, to obtain said high-resolution counterpart to said region of interest (p’s 80, 82, 89, 109; claim 1; fig’s 11, 15; p’s 68, 66, 71, 74, 77-78; fig’s 3, 5-7, 9,), as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Wu discloses via p68:
[0068] As an example, a DSLR camera with horizontal and vertical sensor dimensions of about 22 and 15 mm (a 3:2 aspect ratio) which has high pixel 
resolution of at least 100 or at least 200 pixels/mm at the sensor (e.g., a 10 Mpixel camera or higher) can provide a minimum object plane resolution of 100 or 200 pixels/inch in a plane FOV of about 68.5 cm×45.5 cm (±about 5 or ±about 10 cm).
As per claim 85, Wu discloses stitching together plural image frames captured by said imaging system to produce panoramic imagery, said panoramic imagery serving as said shelf imagery (fig 15; p’s 66, 71, 74, 77-78, 80, 82, 89, 109; claim 1; fig’s 3, 5-7, 9, 11), as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Wu discloses via figure 9:

    PNG
    media_image3.png
    997
    653
    media_image3.png
    Greyscale


As per claim 86, Wu discloses the machine-readable information is sensed from an electronic shelf label (p 109; claim 1; fig’s 3, 5-7, p’s 66, 71, 74, 77-78, 80, 82, 89, fig’s 15, 9, 11), as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Wu discloses via p89:
[0089] As illustrated in FIG. 9, each of the sections 146 has a width W (in a direction corresponding to the x direction, during a mission) and a height H in the z direction. The sections 146 may be taped or otherwise joined together to overlap at 148 to form a target 140 with a width W and a height h (FIG. 10). Each section 146 includes a plurality of machine-readable, visually-identifiable landmarks 150 with known positional information. In the illustrated embodiment, the landmarks are equally sized and spaced at predetermined intervals 154, 156 in W and H directions, respectively, to form a grid. Each section 146 includes an identical set of landmarks 150. The positional information may be encoded by a set of machine readable and visually recognizable location-encoding marks 158 which encode locations of the landmarks 150. The marks 158 may each be located adjacent the corresponding landmark 150 or positioned on the landmark itself. In the exemplary embodiment, the locations of the landmarks are encoded by human-readable identifiers, such as numbers, in the location-encoding marks 158. Each section 146 may include a human readable identifier 160, such as the section number, which assists a person in assembling the sections in the correct order and orientation to form the target.

As per claim 87, Wu discloses the robot emitting a signal causing the electronic shelf label to change its display (p’s 66, 71, 74, 77-78, 80, 82, 89, 109; claim 1; fig’s 3, 5-7, 9, 11, 15, 12), as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Wu discloses via figure 12:

    PNG
    media_image4.png
    702
    614
    media_image4.png
    Greyscale


As per claim 88, Wu discloses varying illumination emitted by said illumination source as the robot navigates along the aisle (fig’s 9, 11, 15; p’s 66, 71, 74, 77-78, 80, 82, 89, 109; claim 1; fig’s 3, 5-7), as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Wu discloses via figure 3:

    PNG
    media_image5.png
    784
    680
    media_image5.png
    Greyscale


As per claim 89, Wu discloses varying is triggered by image data collected by said imaging system (claim 1; fig’s 3, 5-7, 9, 11, 15; p’s 66, 71, 74, 77-78, 80, 82, 89, 109), as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Wu discloses via figure 11:

    PNG
    media_image6.png
    774
    668
    media_image6.png
    Greyscale


As per claim 90, Wu discloses varying a spectrum of illumination emitted by said illumination source as the robot navigates along the aisle (p’s 77-78, 80, 82, 66, 71, 74, 89, 109; claim 1; fig’s 3, 5-7, 9, 11, 15, 13), as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Wu discloses via figure 13:

    PNG
    media_image7.png
    684
    602
    media_image7.png
    Greyscale

	As per claim 91, Wu discloses decoded identifier indicates a first product that should be stocked in an adjoining product region, and the method includes: consulting a data structure to determine a width of said product region for the indicated first product; 
by reference to information including a position of the detected shelf label in the shelf imagery, and said determined width of the product region, identifying an excerpt of the shelf imagery within which the first product should be depicted; and identifying one or more instances of product items depicted within said identified excerpt (p’s 66, 71, 74, 77-78, 80, 82, 89, 109; claim 1; fig’s 3, 5-7, 9, 11, 15), as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Wu discloses via figure 6:

    PNG
    media_image8.png
    705
    514
    media_image8.png
    Greyscale


As per claim 92, Wu discloses identifying an instance of a product item within said identified excerpt that is different than said first product, and reporting same as an exception (fig’s 11, 15; p’s 66, 71, 74, 77-78, 80, 82, 89, 109; claim 1; fig’s 3, 5-7, 9), as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Wu discloses via figure 5 depicted above.

As per claim 93, Wu discloses the machine-readable information is presented on a medium having a known width, and the method includes using said known width as a measuring reference in identifying said excerpt of the shelf imagery within which the first product should be depicted (p’s 66, 71, 74; fig’s 3, 5-7, 9, 11, 15; p’s 77-78, 80, 82, 89, 109; claim 1), as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Wu discloses via figure 6:

    PNG
    media_image8.png
    705
    514
    media_image8.png
    Greyscale



As per claim 94, Wu discloses determining, from the shelf imagery, a number of pixels per inch for depiction of said medium of known width, and using said determined number to establish a width of said excerpt, in pixels (p 68; fig’s 5-7, 9, 11; p’s 66, 71, 74, 77-78, 80, 82, 89, 109; claim 1; fig’s 3, 15), as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Wu discloses via p68:
[0068] As an example, a DSLR camera with horizontal and vertical sensor dimensions of about 22 and 15 mm (a 3:2 aspect ratio) which has a high pixel resolution of at least 100 or at least 200 pixels/mm at the sensor (e.g., a 10 Mpixel camera or higher) can provide a minimum object plane resolution of 100 or 200 pixels/inch in a plane FOV of about 68.5 cm×45.5 cm (±about 5 or ±about 10 cm).

As per claim 95, Wu discloses determining, from the shelf imagery, a pixel-width of said medium, and multiplying said pixel-width by a ratio between the width of the product region and the width of the medium to determine a pixel-width of the product region (p’s 77-78, 80, 82, 66; fig’s 9, 11, 15; p’s 71, 74, 89, 109; claim 1; fig’s 3, 5-7), as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Wu discloses via p68:
[0068] As an example, a DSLR camera with horizontal and vertical sensor dimensions of about 22 and 15 mm (a 3:2 aspect ratio) which has a high pixel resolution of at least 100 or at least 200 pixels/mm at the sensor (e.g., a 10 Mpixel camera or higher) can provide a minimum object plane resolution of 100 or 200 pixels/inch in a plane FOV of about 68.5 cm×45.5 cm (±about 5 or ±about 10 cm).


As per claim 96, Wu discloses using a known width of the medium to limit a search space for recognizing instances of product items depicted within said identified excerpt, since a range of possible scales at which said items may be depicted within said excerpt can thereby be estimated (fig’s 3, 5-7; p’s 66, 71, 74, 77-78, 80, 82, 89, 109; claim 1; fig’s 9, 11, 15), as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further,  Wu discloses via figure 6:

    PNG
    media_image8.png
    705
    514
    media_image8.png
    Greyscale


As per claim 97, Wu discloses identifying fewer instances of the first product within said product region than expected, and reporting same as an exception (p’s 77-78, 80, 66, 71, 74, 82, 89, 109; claim 1; fig’s 3, 5-7, 9, 11, 15), as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Wu discloses via figure 9 depicted above.

As per claim 98, Wu discloses the camera system includes one camera oriented to view towards the horizon, and a second camera oriented to view above the horizon, wherein the shelf imagery is produced using image data collected by the second camera, and the method includes processing said image data collected by the second camera to compensate for perspective distortion resulting from said view above the horizon (p’s 66, 71, 74, 77-78, 80, 82, 89, 109; claim 1; fig’s 3, 5-7, 9, 11, 15), as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Wu discloses via figure 3:



    PNG
    media_image5.png
    784
    680
    media_image5.png
    Greyscale







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 82-99 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. USPAP 2015/0363,758, and further in view of Zimmerman USPAP 2008/0077,511.
As per claims 82 and 99, Wu discloses a method/system of checking inventory in a retail store, the store including products stocked on shelves positioned adjacent an aisle, the method including the acts: producing shelf imagery using a robot that navigates along the aisle, the robot being equipped with an imaging system comprising one or more cameras and at least one illumination source; figure 5 of Wu discloses:

    PNG
    media_image1.png
    848
    659
    media_image1.png
    Greyscale

processing a low-resolution counterpart to said shelf imagery to sense presence of machine-readable information at a particular location within the shelf imagery (p’s 66, 68, 78, 80, 82; fig’s 6 and 10); based on said particular location, identifying a region of interest containing the machine-readable information (p’s 109, 107 and 89; fig 5); and
analyzing a high-resolution counterpart to said region of interest, depicted in said
shelf imagery, to decode an identifier from said machine-readable information (p’s 78, 82, 66, 77-78; fig’s 7 and 8); wherein processing of the shelf imagery is reduced due to analysis of said region of interest, rather than all said shelf imagery, to decode said identifier (fig’s 3, 5-7; p’s 66, 71, 74; fig’s 11, 15; p’s 77-78, 80, 82, 89, 109; claim 1; fig 9).  Wu discloses via p66:
	[0066] To accommodate different shelf configurations and/or acceptable acquisition times, different configurations of the image capture assembly 22 are contemplated. In one embodiment, each camera 40, 42, 44 provides for high resolution imaging in a field of view (FOV) 110 (FIG. 1) defined by an angle α at the lens or by a vertical distance at the shelf face. In another embodiment, the cameras provide a mixture of high resolution imaging (one or more cameras) and low resolution imaging (one or more cameras capturing images at a lower resolution than the high resolution camera(s)), referred to as multi-resolution imaging. The high-resolution imaging embodiment has the advantages of simpler and faster acquisition, single pass processing, and facilitation of off-line image processing. The multi-resolution imaging embodiment has the advantage of lower cost. More detailed examples of each are now discussed.
Wu discloses all the limitations of the invention, however, arguendo, if Wu is or might be interpreted such that it might not explicitly disclose shelf imagery, then Zimmerman discloses shelf imagery (ab; p’s 14, 47, 50, 61; claim 1; fig’s 3, 5-10).  If this interpretation is taken, then it would have been obvious to modify Wu to include shelf imagery such as that taught by Zimmerman in order to have a digital camera for imaging shelves in a store, barcode labels on the shelves, items on shelves and bar codes on the items. The imaging devices 30 further comprise an optional light source for illuminating items on the shelves to further enhance the imaging capability of the imaging devices 30. In one embodiment, the imaging device 30 comprises a high-resolution, low frame-rate digital camera such as, for example, a digital camera with specifications of approximately 3 Megapixels and approximately 1 Hz frame rate with automatic focus and exposure, and remote controllable zoom lens, to provide sufficient image resolution for reading bar codes on shelf labels and on products, as well as capturing multiple items on shelves, (Zimmerman, p47).
	Zimmerman further discloses via figure 10:

    PNG
    media_image9.png
    965
    595
    media_image9.png
    Greyscale

As per claim 83, Wu discloses detecting, from said low-resolution counterpart to said shelf imagery, spatial frequency impulses associated with an orientation signal of a digital watermark, said spatial frequency impulses indicating presence of machine-readable digital watermark information (fig’s 9, 11, 15; p’s 66, 71, 74, 77-78, 80, 82, 89, 109; claim 1; fig’s 3, 5-7) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Wu discloses via figure 7:

    PNG
    media_image2.png
    1008
    591
    media_image2.png
    Greyscale


As per claim 84, Wu discloses pointing a steerable camera to said particular location, to obtain said high-resolution counterpart to said region of interest (p’s 80, 82, 89, 109; claim 1; fig’s 11, 15; p’s 68, 66, 71, 74, 77-78; fig’s 3, 5-7, 9,), as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Wu discloses via p68:
[0068] As an example, a DSLR camera with horizontal and vertical sensor dimensions of about 22 and 15 mm (a 3:2 aspect ratio) which has high pixel 
resolution of at least 100 or at least 200 pixels/mm at the sensor (e.g., a 10 Mpixel camera or higher) can provide a minimum object plane resolution of 100 or 200 pixels/inch in a plane FOV of about 68.5 cm×45.5 cm (±about 5 or ±about 10 cm).
As per claim 85, Wu discloses stitching together plural image frames captured by said imaging system to produce panoramic imagery, said panoramic imagery serving as said shelf imagery (fig 15; p’s 66, 71, 74, 77-78, 80, 82, 89, 109; claim 1; fig’s 3, 5-7, 9, 11), as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Wu discloses via figure 9:

    PNG
    media_image3.png
    997
    653
    media_image3.png
    Greyscale


As per claim 86, Wu discloses the machine-readable information is sensed from an electronic shelf label (p 109; claim 1; fig’s 3, 5-7, p’s 66, 71, 74, 77-78, 80, 82, 89, fig’s 15, 9, 11), as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Wu discloses via p89:
[0089] As illustrated in FIG. 9, each of the sections 146 has a width W (in a direction corresponding to the x direction, during a mission) and a height H in the z direction. The sections 146 may be taped or otherwise joined together to overlap at 148 to form a target 140 with a width W and a height h (FIG. 10). Each section 146 includes a plurality of machine-readable, visually-identifiable landmarks 150 with known positional information. In the illustrated embodiment, the landmarks are equally sized and spaced at predetermined intervals 154, 156 in W and H directions, respectively, to form a grid. Each section 146 includes an identical set of landmarks 150. The positional information may be encoded by a set of machine readable and visually recognizable location-encoding marks 158 which encode locations of the landmarks 150. The marks 158 may each be located adjacent the corresponding landmark 150 or positioned on the landmark itself. In the exemplary embodiment, the locations of the landmarks are encoded by human-readable identifiers, such as numbers, in the location-encoding marks 158. Each section 146 may include a human readable identifier 160, such as the section number, which assists a person in assembling the sections in the correct order and orientation to form the target.

As per claim 87, Wu discloses the robot emitting a signal causing the electronic shelf label to change its display (p’s 66, 71, 74, 77-78, 80, 82, 89, 109; claim 1; fig’s 3, 5-7, 9, 11, 15, 12), as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Wu discloses via figure 12:

    PNG
    media_image4.png
    702
    614
    media_image4.png
    Greyscale


As per claim 88, Wu discloses varying illumination emitted by said illumination source as the robot navigates along the aisle (fig’s 9, 11, 15; p’s 66, 71, 74, 77-78, 80, 82, 89, 109; claim 1; fig’s 3, 5-7), as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Wu discloses via figure 3:

    PNG
    media_image5.png
    784
    680
    media_image5.png
    Greyscale


As per claim 89, Wu discloses varying is triggered by image data collected by said imaging system (claim 1; fig’s 3, 5-7, 9, 11, 15; p’s 66, 71, 74, 77-78, 80, 82, 89, 109), as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Wu discloses via figure 11:

    PNG
    media_image6.png
    774
    668
    media_image6.png
    Greyscale


As per claim 90, Wu discloses varying a spectrum of illumination emitted by said illumination source as the robot navigates along the aisle (p’s 77-78, 80, 82, 66, 71, 74, 89, 109; claim 1; fig’s 3, 5-7, 9, 11, 15, 13), as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Wu discloses via figure 13:

    PNG
    media_image7.png
    684
    602
    media_image7.png
    Greyscale

	As per claim 91, Wu discloses decoded identifier indicates a first product that should be stocked in an adjoining product region, and the method includes: consulting a data structure to determine a width of said product region for the indicated first product; 
by reference to information including a position of the detected shelf label in the shelf imagery, and said determined width of the product region, identifying an excerpt of the shelf imagery within which the first product should be depicted; and identifying one or more instances of product items depicted within said identified excerpt (p’s 66, 71, 74, 77-78, 80, 82, 89, 109; claim 1; fig’s 3, 5-7, 9, 11, 15), as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Wu discloses via figure 6:

    PNG
    media_image8.png
    705
    514
    media_image8.png
    Greyscale


As per claim 92, Wu discloses identifying an instance of a product item within said identified excerpt that is different than said first product, and reporting same as an exception (fig’s 11, 15; p’s 66, 71, 74, 77-78, 80, 82, 89, 109; claim 1; fig’s 3, 5-7, 9), as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Wu discloses via figure 5 depicted above.

As per claim 93, Wu discloses the machine-readable information is presented on a medium having a known width, and the method includes using said known width as a measuring reference in identifying said excerpt of the shelf imagery within which the first product should be depicted (p’s 66, 71, 74; fig’s 3, 5-7, 9, 11, 15; p’s 77-78, 80, 82, 89, 109; claim 1), as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Wu discloses via figure 6:

    PNG
    media_image8.png
    705
    514
    media_image8.png
    Greyscale



As per claim 94, Wu discloses determining, from the shelf imagery, a number of pixels per inch for depiction of said medium of known width, and using said determined number to establish a width of said excerpt, in pixels (p 68; fig’s 5-7, 9, 11; p’s 66, 71, 74, 77-78, 80, 82, 89, 109; claim 1; fig’s 3, 15), as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Wu discloses via p68:
[0068] As an example, a DSLR camera with horizontal and vertical sensor dimensions of about 22 and 15 mm (a 3:2 aspect ratio) which has a high pixel resolution of at least 100 or at least 200 pixels/mm at the sensor (e.g., a 10 Mpixel camera or higher) can provide a minimum object plane resolution of 100 or 200 pixels/inch in a plane FOV of about 68.5 cm×45.5 cm (±about 5 or ±about 10 cm).

As per claim 95, Wu discloses determining, from the shelf imagery, a pixel-width of said medium, and multiplying said pixel-width by a ratio between the width of the product region and the width of the medium to determine a pixel-width of the product region (p’s 77-78, 80, 82, 66; fig’s 9, 11, 15; p’s 71, 74, 89, 109; claim 1; fig’s 3, 5-7), as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Wu discloses via p68:
[0068] As an example, a DSLR camera with horizontal and vertical sensor dimensions of about 22 and 15 mm (a 3:2 aspect ratio) which has a high pixel resolution of at least 100 or at least 200 pixels/mm at the sensor (e.g., a 10 Mpixel camera or higher) can provide a minimum object plane resolution of 100 or 200 pixels/inch in a plane FOV of about 68.5 cm×45.5 cm (±about 5 or ±about 10 cm).


As per claim 96, Wu discloses using a known width of the medium to limit a search space for recognizing instances of product items depicted within said identified excerpt, since a range of possible scales at which said items may be depicted within said excerpt can thereby be estimated (fig’s 3, 5-7; p’s 66, 71, 74, 77-78, 80, 82, 89, 109; claim 1; fig’s 9, 11, 15), as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further,  Wu discloses via figure 6:

    PNG
    media_image8.png
    705
    514
    media_image8.png
    Greyscale


As per claim 97, Wu discloses identifying fewer instances of the first product within said product region than expected, and reporting same as an exception (p’s 77-78, 80, 66, 71, 74, 82, 89, 109; claim 1; fig’s 3, 5-7, 9, 11, 15), as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Wu discloses via figure 9 depicted above.

As per claim 98, Wu discloses the camera system includes one camera oriented to view towards the horizon, and a second camera oriented to view above the horizon, wherein the shelf imagery is produced using image data collected by the second camera, and the method includes processing said image data collected by the second camera to compensate for perspective distortion resulting from said view above the horizon (p’s 66, 71, 74, 77-78, 80, 82, 89, 109; claim 1; fig’s 3, 5-7, 9, 11, 15), as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Wu discloses via figure 3:



    PNG
    media_image5.png
    784
    680
    media_image5.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Francis, Jr. et al. (U.S. patent 8,447,863) discloses recognizing objects. A method may be executable to receive a query from a robot. The query may include identification data associated with an object and contextual data associated with the object. The query may also include situational data. The method may also be executable to identify the object based at least in part on the data in the query received from the robot. Further, the method may be executable to send data associated with the identified object to the robot in response to the query.
Hickman et al. (U.S. patent 8,380,349) discloses providing instructions to a robot device. The method may be executable to receive information from a robotic device and determine data responsive to the information. The method may also be executable to determine an order to send the data to the robotic device, where data associated with robot functionality to be performed at a first time is given a first priority and data associated with robot functionality to be performed at a subsequent time is given a second priority. The method is further executable to receive information indicating an amount of available memory on the robotic device and to provide the robotic device an amount of the data responsive to the information that is storable in the amount of available memory on the robotic device and in an order such that data that pertains to the first priority is sent first.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHRANG BADII whose telephone number is 571-272-6879.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached at 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 Any response to this action should be mailed to:
		Mail Stop Amendment
        		Commissioner for Patents
       		P.O. Box 1450
        		Alexandria, VA 22313-1450

		or faxed to (571)273-8300
	Hand delivered responses should be brought to 
		United States Patent and Trademark Office
      	 	Customer Service Window
        		Randolph Building
        		401 Dulany Street
        		Alexandria, VA 22314

	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 3600 Customer Service Office whose telephone number is (571) 272-3600.     
/Behrang Badii/
Primary Examiner
Art Unit 3667